Citation Nr: 1711674	
Decision Date: 04/12/17    Archive Date: 04/19/17

DOCKET NO.  13-15 476	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida



THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 percent for ligamentous strain, right ankle. 

2.  Entitlement to an initial evaluation in excess of 10 percent for varicosity, right ankle. 



REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

The Veteran and observer


ATTORNEY FOR THE BOARD

S. Krunic, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Navy from September 1963 to September 1967.

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In May 2016, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.  Thereafter, the Veteran submitted additional evidence with a January 2017 waiver of RO initial consideration of the evidence. 

The Board notes that in a December 2012 rating decision, the RO denied service connection for a back injury, neck injury, face injury, aneurysm, left foot condition, right arm condition, and left ankle condition.  On the Veteran's April 2013 Substantive Appeal, he raised the issues of entitlement to service connection for back pain, neck pain, left sinus, right elbow, arm and shoulder, left foot and ankle, aortic aneurysm, prostate cancer, and weakness in both legs.  It is unclear if the Veteran intended for this written communication to serve as a Notice of Disagreement (NOD) with the December 2012 rating decision.  Subsequently, in May 2016, the Veteran filed a formal claim for service connection for a number of the aforementioned disorders.  In March 2017, it appears that the RO construed the April 2013 Substantive Appeal as an NOD for the issues of service connection for back, neck, sinus, elbow, arm, shoulder, left ankle, foot, aortic aneurysm, prostate cancer, and legs and has initiated some development regarding the matter.  The Board notes that those issues are not before the Board at this time.  

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.  Accordingly, any future consideration of the appellant's case should take into account those electronic records.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

With regard to the claim for an increased evaluation for the Veteran's right ligamentous strain, the Board notes that the Veteran was last afforded an examination in June 2016.  However, the Court recently held that the joints should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint. 
Correia v. McDonald, 13-3238 (2016).  The June 2016 examination report does not contain the pertinent findings pursuant to Correia and thus, an additional VA examination is warranted. 

The Board also notes that the record contains a February 2017 VA Ankle Disability Benefits Questionnaire; however, the examination was conducted in connection with the Veteran's claim for service connection for a left ankle disorder.  Although, the Board notes that the February 2017 examination report reflects some relevant right ankle findings such as range of motion and Correia criteria testing, the Board finds that the examination report nevertheless has insufficient findings needed to properly evaluate the right ankle ligamentous strain.   In particular, the examiner stated that although abnormal findings were found for the Veteran's right ankle, they are outside the scope of the current examination request and, therefore, the right ankle was not fully evaluated.  See Barr v. Nicholson, 21 Vet.App. 303, 311   (2007) (holding that "once the Secretary undertakes the effort to provide an examination when developing a service-connection claim . . . he must provide an adequate one").

With regard to the claim for an increased evaluation for the Veteran's varicosity of the right ankle, he was last afforded a VA examination in February 2013.  Since that examination, during the May 2016 hearing, the Veteran testified that his right ankle varicosity had worsened.  The Veteran endorsed symptoms of swelling and edema and an inability to walk without a cane.  See Board hearing transcript at 5-9.  When a claimant asserts that the severity of a disability has increased since the most recent rating examination, an additional examination is appropriate.  See VAOPGCPREC 11-95 (April 7, 1995); Snuffer v. Gober, 10 Vet. App. 400  (1997) and Caffrey v. Brown, 6 Vet. App. 377  (1994).  As such, because there is evidence suggesting a possible worsening of symptoms since the February 2013 VA examination, the Board finds that an additional VA examination is warranted to ascertain the current severity and manifestations of the Veteran's service-connected right ankle varicosity. 

Accordingly, the case is REMANDED for the following action:

1. The AOJ should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for his right ankle ligamentous strain and right ankle varicosity.  After acquiring this information and obtaining any necessary authorization, the AOJ should obtain and associate these records with the claims file.

The AOJ should also secure any outstanding VA treatment records.

2.  After completing the foregoing development, the Veteran should be afforded a VA examination to ascertain the current severity and manifestations of his service-connected right ankle ligamentous strain.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file.

It should be noted that the Veteran is competent to attest to matters of which he has first-hand knowledge, including observable symptomatology.  If there is a clinical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

The examiner should report all signs and symptoms necessary for evaluating the Veteran's right ankle disability under the rating criteria.  In particular, the examiner should provide the range of motion of the ankle in degrees and indicate whether there is any marked limited motion; ankylosis; malunion of the os calcis or astragalus; or, evidence of an astragalectomy.

The presence of objective evidence of pain, excess fatigability, incoordination, and weakness should also be noted, as should any additional disability due to these factors (including any additional loss of motion).

The examiner should provide the range of motion in degrees for the Veteran's right ankle and the opposing undamaged joint if applicable.  In so doing, the examiner should test the Veteran's range of motion in active motion, passive motion, weight-bearing, and nonweight-bearing.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain so in the report.

A clear rationale for all opinions would be helpful, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.

3.  After completing the foregoing development, the Veteran should be afforded a VA examination to ascertain the current severity and manifestations of his service-connected right ankle varicosity.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file.

It should be noted that the Veteran is competent to attest to matters of which he has first-hand knowledge, including observable symptomatology.  If there is a clinical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

The examiner should report all signs and symptoms necessary for evaluating the Veteran's right ankle varicosity under the rating criteria.  In particular, the examiner should discuss the presence of persistent edema, incompletely relieved by elevation of the extremity, with or without beginning stasis pigmentation or eczema; persistent edema and stasis pigmentation or eczema, with or without intermittent ulceration; persistent edema or subcutaneous induration, stasis pigmentation or eczema, and persistent ulceration; or massive board-like edema with constant pain at rest.

A clear rationale for all opinions would be helpful, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.

4.  After completing the above actions, the AOJ should conduct any other development as may be indicated as a consequence of the actions taken in the preceding paragraphs. Further development may include providing a VA examination and/or obtaining a VA medical opinion if needed for the bilateral hand claim.

5.  After completing the above actions, the case should be readjudicated by the AOJ on the basis of additional evidence. If the benefits sought are not granted, the Veteran and his representative should be furnished a supplemental statement of the case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
ANTHONY C. SCIRÉ, JR.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

